DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 7, 10, 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation ""the longitudinal edge region".  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests claim 3 should be dependent from claim 2 to incorporate antecedent basis for “the longitudinal edge region”.  This is interpreted to mean any longitudinal edge region. 
Claims 6, 7, 13, and 14 all recite the limitation "the pressure plate main body".  There is insufficient antecedent basis for this limitation in the claim. Each of 6, 7, 13, and 14 depend from claim 1 where there is no antecedent basis for this term. Examiner is interpreting this term to refer to the pressure plate body or another body. It is suggested that these claims should either recite “pressure plate [[main]] body” or should be dependent from claim 5 where “a pressure plate main body” is given antecedent basis.
Claim 10 recites the limitation "the supporting projections".  There is insufficient antecedent basis for this limitation in the claim. Claim 10 depends from 9 and subsequently claim 1 and “supporting projections” are not introduced until claim 4. Examiner is interpreting this to refer to any supporting projections and suggests claims 9 and 10 should be dependent from claim 4. 
Claim 12 refers to “the cover strip” in the last line but it is not clear which cover strip of “the cover strip” or the “further cover strip” is being referenced. Examiner suggests amending the relevant claims to refer to “a first cover strip” and “a second cover strip” to avoid confusion. This is interpreted as meaning either cover strip. 
Claim 17 refers to “a plurality of profile elements” twice throughout the claim. It is unclear if both instances refer to the same profile elements or different ones. This will be interpreted to mean either the same or different profile elements.  Claim 17 is further unclear because the claim refers back to the pressure plate arrangement from claim 1 which also has a plurality of profile elements. It is unclear how many profile elements are required in claim 17. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh (US 2013/0000821).
Regarding claim 1,  A pressure plate arrangement for producing a transition region between a plurality of profile elements, wherein the transition region is configured to allow a laminar fluid flow flowing from a first profile element via the transition region to a second profile element, (Parikh [0096] describes a first flange 1206 and a second flange 1208) wherein the pressure plate arrangement comprises a pressure plate body (Parikh [0095] describes an installation block 800 similar to a pressure plate body) and at least one cover strip, (Parikh [0097] describes a strip 1004) wherein the pressure plate body has an outlet region which is configured to allow the free-flowing or pasty sealant to exit during pressing thereof (Parikh [0098] and Figure 12 show that adhesive 1222 could flow into gaps 1240 or 1242.) 
The embodiment in Figure 12 of Parikh does not explicitly describe pushing on the adhesive however the embodiment in Figure 19 and [0118]-[0120] of Parikh meets the claimed, wherein the pressure plate arrangement is configured for pressing free- flowing or pasty sealant, (Parikh [0118]-[0120] describes forcing the caul plate downward and pressing the strip 1700 into the adhesive 1500 in channel 1424.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the pressure plate of Parikh to press down on the adhesive in order to effectively align the strip 1700 with the surfaces, see Parikh [0119].


    PNG
    media_image1.png
    566
    928
    media_image1.png
    Greyscale
Regarding claim 2, Parikh meets the claimed, The pressure plate arrangement according to claim 1, wherein the outlet region is arranged on a longitudinal edge region extending parallel to a longitudinal direction of the pressure plate body (Parikh Figure 12 shows the gaps 1240 and 1242 are on the edges of the installation block 800 longitudinally.) 

Regarding claim 3, Parikh meets the claimed, The pressure plate arrangement according to claim 1, wherein a second outlet region is arranged on a second longitudinal edge region extending parallel to a longitudinal direction of the pressure plate body and spaced apart from the longitudinal edge region in a transverse direction of the pressure plate body (Parikh [0098] and Figure 12 show two gaps 1240 and 1242.)

Regarding claim 4, Parikh meets the claimed, The pressure plate arrangement according to claim 1, wherein the pressure plate body has a plurality of supporting projections for supporting the pressure plate body on a further element, (Parikh [0098[] describes flanges 816 and 820 which rest the block 800 on the flanges 1206 and 1208) wherein the supporting projections are arranged spaced apart from one another in a longitudinal direction of the pressure plate body and delimit outlet gaps of the outlet region between them (Parikh Figure 12 shows the flanges 816 and 820 are spaced apart from one another and have the gaps 1240/1242 between them.)

Regarding claim 5, Parikh meets the claimed, The pressure plate arrangement according to claim 4, wherein the pressure plate body comprises a pressure plate main body from which the supporting projections project, wherein, as seen in plan view, the pressure plate main body, together with the supporting projections, delimits the outlet gaps only on three sides, wherein, as seen in plan view, the fourth side of the outlet gap is delimited by the further element (Parikh Figure 12 shows the gaps 1240/1242 are delimited on one side by the flanges, one side by the pressure plate and one side by the flanges.)

Regarding claim 6, the embodiment in Figure 12 of Parikh does not explicitly describe pushing on the adhesive however the embodiment in Figure 19 and [0118]-[0120] of Parikh meets the claimed, The pressure plate arrangement according to claim 1, wherein the pressure plate main body, has at least one of a pressure surface for pressing free-flowing or pasty sealant; or a non-stick region comprising a pressure surface, with non-stick properties in relation to the sealant (Parikh [0118]-[0120] describes forcing the caul plate downward and pressing the strip 1700 into the adhesive 1500 in channel 1424.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the pressure plate of Parikh to press down on the adhesive in order to effectively align the strip 1700 with the surfaces, see Parikh [0119].

Regarding claim 7, Parikh meets the claimed, The pressure plate arrangement according to claim 6, wherein the cover strip is releasably fastened to the pressure plate main body (Parikh [0098] describes the block 800 holds the strip 1004 until the adhesive 1222 is cured.)

Regarding claim 8, Parikh meets the claimed, The pressure plate arrangement according to claim 7, wherein the cover strip is releasably fastened to the pressure surface. (Parikh [0098] describes the block 800 holds the strip 1004 until the adhesive 1222 is cured.)

Regarding claim 9, Parikh meets the claimed, The pressure plate arrangement according to claim 1, wherein the pressure plate body has a plurality of positioning projections for positioning the pressure plate body relative to a further element, wherein the positioning projections are arranged spaced apart from one another in a longitudinal direction of the pressure plate body (Parikh [0092]-[0093] describe Figure 11 which shows pegs 1112, 1114, etc., positioned along the length of the installation block 800, [0093] describes these pegs are used for alignment.)

    PNG
    media_image2.png
    748
    649
    media_image2.png
    Greyscale

Regarding claim 10, Parikh meets the claimed, The pressure plate arrangement according to claim 9, wherein, the positioning projections are arranged with a larger spacing than a spacing of the supporting projections (Parikh Figure 11 shows the pegs 1102/1104, 1106/1108, etc., being spaced on either end of the installation blocks and therefore on either end of the flanges 816/820. This shows the spacing of the pegs is larger than the length of the flanges 816/820.)

Regarding claim 11, Parikh meets the claimed, The pressure plate arrangement according to claim 10, wherein, the positioning projections are arranged at an integral multiple of the spacing of the supporting projections, (Parikh Figure 11 shows the length of the flanges 816/820 is ½” and the sets pegs are placed 2” apart, which is an “integral multiple” of 4) and delimit outlet gaps of the outlet region between them (Figure 11 shows the gaps are between the pegs.)

Regarding claim 12, no single embodiment of Parikh meets the claimed, The pressure plate arrangement according to claim 1, wherein a further cover strip is provided which is spaced apart from the cover strip in a longitudinal direction and delimits a filling gap with the cover strip, however, the embodiment in Parikh [0126]-[0127] and Figure 21 show an arrangement with two strips 1700 and 2106 with a gap 2010 in between.
It would have been obvious to a person of ordinary skill in the art to modify the embodiment of Parikh to include a second strip as described in Parikh [0126]-[0127] in order to form a joint between two skin panels, see Parikh [0126]-[0127].

Regarding claim 16, Parikh meets the claimed, The device according to claim 12, wherein a plurality of aligning elements which can be releasably fastened to the profile elements and which are configured to interact with the pressure plate arrangement such that the pressure plate arrangement is positionable along a joint portion formed by the profile elements so as to follow the joint portion (Parikh Figure 12 and [0099] describe aligning the block 800 using guard rails 1010 and 1012 on the flanges to position the block  in the desired location above the channel in the joint.)
Parikh does not explicitly describe that the guard rails are releasably fastened to the profile elements however making the guard rails separable would be considered obvious if there was a desirable reason to remove the guard rails. Since the guard rails are protrusions located on the surface of the flanges and the object of the invention described in Parikh is to produce a flat surface for laminar flow, it would be obvious to a person of ordinary skill in the art before the filing date to make the guard rails releasably fastened to the flanges in order to make the surfaces flat, see Parikh [0056] and MPEP §2144.04. 

Regarding claim 13, no single embodiment of Parikh meets the claimed, The pressure plate arrangement according to claim 1, wherein a crosslinking device which is configured for at least one of partially crosslinking or curing free-flowing or pasty sealant and which is arranged on the pressure plate main body, wherein the crosslinking device has a heating device for heating free- flowing or pasty sealant in order to partially crosslink or cure the free-flowing or pasty sealant, however the embodiment in Parikh [0120] describes a heating element 1911 that cures the adhesive. 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the arrangement described in Parikh by adding a heating element as described in other embodiments in order to accelerate the curing, see Parikh [0120]. 

Regarding claim 14, no single embodiment of Parikh meets the claimed, The pressure plate arrangement according to claim 1, wherein a crosslinking device which is configured for at least one of partially crosslinking or curing free-flowing or pasty sealant and which is arranged on the pressure plate main body, wherein the crosslinking device has an irradiating device for irradiating free-flowing or pasty sealant in order to partially crosslink or cure the free-flowing or pasty sealant, however the embodiment in Parikh [0120] describes a heating element 1911 that cures the adhesive. Heating is thermal radiation which meats the broadest reasonable interpretation of “irradiating”. 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the arrangement described in Parikh by adding a heating element as described in other embodiments in order to accelerate the curing, see Parikh [0120].

Regarding claim 15, Parikh meets the claimed, A device for producing a transition region between a plurality of profile elements, wherein the transition region is configured to allow a laminar fluid flow flowing from a first of the profile elements via the transition region to a second of the profile elements, wherein the device comprises a frame (Parikh [0063] describes attaching a support structure such as a frame to panels) which can be releasably fastened to at least one of the profile elements, (Parikh [0064] describes attaching panels to a support structure using fasteners, [0068] describes the fasteners are removable) a pressure plate arrangement according to claim 1 that is configured for pressing free-flowing or pasty sealant, (Parikh describes the pressure plate arrangement of claim 1, see above) and a pressing device which is configured to press the pressure plate arrangement in a direction of the profile elements in such a way that free-flowing or pasty sealant at least one of forms a transition region (Parikh [0118]-[0120] describes forcing the caul plate downward and pressing the strip 1700 into the adhesive 1500 in channel 1424) or is partially crosslinked or cured (Parikh [0098] describes the block 800 holds the strip 1004 until the adhesive 1222 is cured.)

Regarding claim 17, Parikh meets the claimed, A production arrangement for producing a transition region between a plurality of profile elements, (Parikh [0096] describes an installation producing a joint 1200 between flanges 1206 and 1208) wherein the transition region is configured to allow a laminar fluid flow flowing from a first of the profile elements via the transition region (Parikh [0056] describes laminar flow) to a second of the profile elements, (Parikh [0095] describes profile elements as flanges 1206 and 1208) wherein the production arrangement comprises: a plurality of profile elements comprising aerodynamic profile elements which together define a joint portion; (Parikh [0096] describes a joint 1200 between flanges 1206 and 1208) and a pressure plate arrangement according to claim 1, wherein the cover strip is arranged at the joint portion (Parikh [0097] describes the pressure plate arrangement in claim 1 and further describes covering the joint formed between the flanges with a strip 1004.)

Regarding claim 18, Parikh meets the claimed, A production method for producing a transition region between a plurality of aerodynamic profile elements, (Parikh [0145]-[0148] describe making a joint for fluid flow between two elements, flanges 1406 and 1408) wherein the transition region is configured to allow a laminar fluid flow flowing from a first of the aerodynamic profile elements via the transition region to a second of the aerodynamic profile elements, (Parikh [0148] describes a desired state for fluid flow, see also [0057] describing laminar airflow flow over an aircraft part) comprising the following steps: a) arranging the aerodynamic profile elements such that the aerodynamic profile elements define a joint portion; (Parikh [0145] describes forming a joint 1400) b) applying free-flowing or pasty sealant to the joint portion, (Parikh [0146] describes placing adhesive 1500 into a channel 1424 formed in the joint) and, to form the transition region, pressing the free-flowing or pasty sealant by means of a pressure plate arrangement (Parikh [0147]-[0148] describes pressing down on adhesive 1500 with a caul plate 1800) delimiting an outlet gap for free-flowing or pasty sealant, wherein a quantity of the free-flowing or pasty sealant is dimensioned such that, during pressing, some of the free-flowing sealant exits from the outlet gap as excess sealant; (Parikh [0121]-[0122] shows the adhesive 1500 moves into gaps 1910 and 1913) c) partially crosslinking or curing the free-flowing and/or pasty sealant; (Parikh [0148] describes curing the adhesive) and d) removing the excess sealant (Parikh [0148] describes residual adhesive is removed.)

Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Blanchard (US 2014/0326389 made of record on the IDS dated  5/3/2021) modified by Bertrand (US 2019/0016107).
Regarding claim 19, Blanchard meets the claimed, A method for producing a cover strip for use in a device according to claim 1, comprising the following steps: a) applying free-flowing and/or pasty sealant, which is preferably also used in one of the devices, to a base plate; (Blanchard [0079] describes applying an adhesive to a surface 602) b) pressing the free-flowing or pasty sealant to a defined thickness by means of a further plate to obtain a plate-shaped free-flowing or pasty sealant; (Blanchard [0079]-[0080] and Figure 8 shows a screen over adhesive and leveling the adhesive.)
Blanchard [0081]-[0082]  describes curing the adhesive and removing the screen to form the final shape but does not describe the claimed order of  c) partially crosslinking or curing the plate-shaped free-flowing or pasty sealant to form a plate-shaped partially crosslinked or cured sealant; and d) cutting the plate-shaped partially crosslinked or cured sealant to obtain the cover strip.
Analogous in the field of repair patches, Bertrand describes film adhesives which are used for repairs in the aerospace industry and meets the claimed, c) partially crosslinking or curing the plate-shaped free-flowing or pasty sealant to form a plate-shaped partially crosslinked or cured sealant; and d) cutting the plate-shaped partially crosslinked or cured sealant to obtain the cover strip (Bertrand [0050] describes film adhesives are premade by being partially cured then cut into the desired shape.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art to before the filing date to modify the process of Blanchard to partially cure then cut the repair films so that they can be finally cured upon use, see Bertrand [0051]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./            Examiner, Art Unit 1744                                                                                                                                                                                            

/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744